NO. 07-12-0132-CV
                                       NO. 07-12-0133-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL B

                                      FEBRUARY 22, 2013


                                  WESLEY WRENN MASSEY,

                                                                            Appellant
                                                  v.

                                    THE STATE OF TEXAS,

                                                                            Appellee
                             _____________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

    NOS. B17187-0704 & B17992-0904; HON. EDWARD LEE SELF, PRESIDING


                                    Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Wesley Wrenn Massey appeals from two orders of the trial court

denying his motion to modify or rescind prior orders to withdraw funds from his inmate

trust account. 1 We affirm.

      The trial court ordered appellant, within the separate judgments entered in cause

numbers B17187-0704 & B17992-0904, to pay various attorney's fees and court costs


      1
       The accounts are no longer referred to as trust accounts under the statute.
incurred in the two criminal prosecutions. Those judgments were executed in May of

2009.       Furthermore, each contained a finding that appellant was able to pay the

attorney's fees levied. Approximately three years later, the trial court issued orders

authorizing a schedule of withdrawals to be made from appellant's inmate trust account

in satisfaction of the court costs and attorney's fees due.                Appellant appealed the

orders, and we abated and remanded the appeal to afford him a chance to question

each order per Harrell v. State, 286 S.W.3d 315 (Tex. 2009).

        While the matter was on remand, the trial court denied appellant's motions to

modify or rescind the withdrawal orders. In his motions, he simply requested the trial

court to 1) “confirm that there is a factual basis to support [it's] finding[s]” that he was

able to pay the attorney's fees, and 2) “consolidate” the separate orders into one order.

Given the limited nature of his complaints below, appellant did not preserve for our

review the issues regarding whether 1) such withdrawal orders may issue once the

underlying sentence has been completed and the inmate has been reincarcerated for

other crimes, 2 2) statute requires him to pay only the greatest sum of fees and costs

levied when the sentences run concurrently, and 3) the sums ordered withdrawn exceed

the percentage allowed by Texas Government Code § 501.014(e). 3 See TEX. R. APP. P.

33.1(a)(1)(A) (stating that to preserve error on appeal, the complainant must state the

grounds for the ruling sought with sufficient specificity to make the trial court aware of

the complaint).

        2
         The short answer to which is yes. See In re Hart, 351 S.W.3d 71, 76 (Tex. App.–Texarkana
2011, orig. proceeding) (stating that nothing prohibits the collection of fines and court costs during a
subsequent stay in prison).
        3
        Section 501.014(e) of the Texas Government Code contains no provision specifying that only a
percentage of the trust account may be withdrawn.
                                                   2
        As for the allegation that no factual basis existed to support the orders requiring

repayment of attorney's fees, we note that the trial court incorporated into its 2009

judgments (and nunc pro tunc judgments) the specific finding that appellant had the

ability to pay them. 4 See Hill v. Hill, 971 S.W.2d 153, 156 (Tex. App.–Amarillo 1998, no

writ) (stating that though it is not the preferred method, findings of fact may be included

in a judgment). More importantly, the findings were not questioned via direct appeal,

and became final (along with the judgments) long ago.                      Simply put, we have no

jurisdiction to review them or substantively change their contents.                          See Royal

Independent School Dist. v. Ragsdale, 273 S.W.3d 759, 764-65 (Tex. App.–Houston

[14th Dist.] 2008, no pet.) (holding that an appellate court has no jurisdiction to review a

judgment unless a timely appeal is perfected therefrom).

        Accordingly, we affirm the orders for withdrawal.



                                                         Brian Quinn
                                                         Chief Justice




        4
          Article 26.05(g) of the Texas Code of Criminal Procedure permits a trial court to order
reimbursement of appointed counsel fees only if the court makes a finding that a defendant has the
financial resources to offset, in part or in whole, the costs of legal services. TEX. CODE CRIM. PROC. ANN.
art. 26.05(g) (West Supp. 2012); Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010). Once a
defendant has been found indigent, he is presumed to remain indigent unless a material change in his
financial circumstances is revealed by the record. Mayer v. State, 309 S.W.3d at 557.
                                                    3